Jerks, J.:
The defendant appeals from a judgment against him upon an alleged breach of his contract of employment of the plaintiff. The sole question litigated was whether such employment was for a certain period, within which the plaintiff was discharged, or by the week. This presented a fair issue of fact for the court, and the testimony before us would not warrant a disturbance of its decision. The appellant insists that the court erred in excluding his testimony offered to show the terms of his employment of his workmen other than the plaintiff. I think that the ruling was right. (Lichtenhem v. Fisher, 6 App. Div. 385 ; 1 Greenl. Ev. [15th ed.] § 52 and case cited.)
The judgment should be affirmed, with costs.
All concurred, except Woodward, J., absent.
Judgment of the Municipal Court affirmed, with costs.